United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3626
                                  ___________

In re: Access Air, Inc.                *
                                       *
             Debtor                    *
                                       *
___________________                    *
                                       * Appeal from the United States
Anita L. Shodeen                       * Bankruptcy Appellate Panel for
                                       * the Eighth Circuit.
             Appellee,                 *
                                       *
      v.                               * [UNPUBLISHED]
                                       *
Airline Software, Inc.                 *
                                       *
             Appellant.                *
                                  ___________

                            Submitted: January 11, 2006
                               Filed: January 30, 2006
                                ___________

Before BYE and COLLOTON, Circuit Judges, and BOGUE,1 District Judge.
                            ___________

PER CURIAM.

      This is an appeal from the United States Bankruptcy Appellate Panel for the
Eighth Circuit, which affirmed a decision of the United States Bankruptcy Court for

      1
      The Honorable Andrew Bogue, United States District Judge for the District of
South Dakota, sitting by designation.
the Southern District of Iowa2 in a dispute between Airline Software, Inc., and Anita
Shodeen, the Trustee in the bankruptcy of Access Air, Inc. The Trustee filed a
preference action under 11 U.S.C. § 547(b), seeking to avoid six payments, totaling
$103,006.75, made by Access Air to Airline Software during the preference period.
At trial before the bankruptcy court, Airline Software asserted that the transfers could
not be avoided because Access Air remitted the payments in the ordinary course of
business, see 11 U.S.C. § 547(c)(2) (2000), and because Airline Software provided
new value to Access Air after receiving some of the payments, see id. § 547(c)(4).
The bankruptcy court, finding among other things that the testimony of Airline
Software’s president was not credible, concluded that Airline Software failed to meet
its burden of proof to show that the Trustee could not avoid the preferential transfers,
and thus entered judgment for the Trustee. In a thorough opinion, the BAP affirmed.

       On appeal to this court, Airline Software reiterates several contentions rejected
by the BAP, and urges other grounds for reversal that were not advanced before the
BAP. We decline to consider those arguments raised for the first time in this court.
In re Trism, Inc., 328 F.3d 1003, 1008 (8th Cir. 2003). The remaining points amount
to challenges to the factual findings of the bankruptcy court, and they were discussed
in detail by the BAP. Agreeing with the analysis of that panel, and having nothing to
add, we summarily affirm based on the 17-page opinion of the BAP. See 8th Cir. R.
47B.
                              ______________________________




      2
      The Honorable Russell J. Hill, United States Bankruptcy Judge for the
Southern District of Iowa.

                                          -2-